Title: To James Madison from Nicholas Townsend Heard, 22 February 1812 (Abstract)
From: Heard, Nicholas Townsend
To: Madison, James


22 February 1812, New York. Solicits an appointment as U.S. consul in London. Has resided for several years in England as the partner of an American mercantile house and believes he has acquired the knowledge to fulfill the duties of the appointment. Appreciates the difficulty of assessing the qualifications of applicants for office; therefore provides testimony on his behalf. Adds that he is a native U.S. citizen and “warmly attached to the Constitution.” In a postscript refers to further testimonials he has provided in letters to the secretary of state, Albert Gallatin, Gideon Granger, John Smith, Obadiah German, Samuel L. Mitchill, John Condit, Burwell Bassett, and Peter B. Porter.
